DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140 (paragraph 0029).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
(claim 1, line 1) “the smart choke valve system” should be changed to “the choke valve system”.
(claim 1, line 18) “the production fluid of the hydrocarbon well” should be changed to “the production fluid”.

(claim 15, lines 20-21) “the production fluid of the hydrocarbon well” should be changed to “the production fluid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thigpen et al. (2008/0262736).
As concerns claims 1, 8 and 15, Thigpen shows a hydrocarbon well choke valve system (10, 200), the choke valve system comprising: a choke valve (249) configured to operate at different choke settings to regulate flow of production fluid from a wellbore of a hydrocarbon well; and a choke valve control system (150, 160, 240) configured to perform the following operations: obtain, from one or more production sensors of the 
As concerns claims 2, 9 and 16, Thigpen shows wherein the well profile comprises: a well rate-pressure profile that is indicative of a relationship of wellhead pressure of the hydrocarbon well to production rate of the hydrocarbon well; and a well pressure-choke profile that is indicative of a relationship of the different choke valve settings to wellhead pressure of the hydrocarbon well, and wherein determining the choke setting that corresponds to the target production rate comprises: determining, based on the well rate-pressure profile, a target wellhead pressure that corresponds to the target production rate; and determining, based on the well pressure-choke profile, the choke valve setting that corresponds to the target wellhead pressure (Fig. 2 & 3; abstract; paragraph 0026-0044).
As concerns claims 3, 10 and 17, Thigpen shows wherein the operations further comprise: in response to determining that the target production rate is not obtainable: determine, based on the well profile, a closest choke setting that corresponds to the target production rate; and control the choke valve to operate at the closest choke setting (Fig. 2 & 3; abstract; paragraph 0026-0044).
As concerns claims 4, 11 and 18, Thigpen shows wherein the operations further comprise: determine, based on the production data, whether an observed production parameter for the well has deviated from historical production parameters (230) for the well; and in response to determining that an observed production parameter for the well has deviated from historical production parameters for the well, communicate, to the well control system, a production parameter alert that indicates that the observed production parameter for the well has deviated from historical production parameters for the well (Fig. 2 & 3; abstract; paragraph 0026-0044).
As concerns claims 5, 12 and 19, Thigpen shows wherein the choke valve control system comprises a local memory (154), and wherein the well profile is stored on the local memory (Fig. 2 & 3; abstract; paragraph 0026-0044).
As concerns claims 6, 13 and 20, Thigpen shows wherein the operations further comprise: communicate, to the well control system, the well profile (Fig. 2 & 3; abstract; paragraph 0026-0044).
As concerns claims 7, 14 and 21, Thigpen shows wherein the production data is obtained during operation of the hydrocarbon well and the choke valve is operated in real-time responsive to the obtaining of the production data (Fig. 2 & 3; abstract; paragraph 0026-0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shah et al. (2019/0033898).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679